Citation Nr: 0840390	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-17-741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for amyotrophic lateral 
sclerosis.  

2.  Entitlement to service connection for diabetes mellitus. 

3. Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for residuals of a 
right hand injury with skin graft.  

5.  Entitlement to service connection for mechanical low back 
pain.  

6.  Entitlement to service connection for residuals of a 
bullet wound to the chest. 

7.  Entitlement to service connection for shortness of 
breath. 

8.  Entitlement to service connection for fatigue. 

9.  Entitlement to service connection for aching joints. 

10.  Entitlement to service connection for muscle cramps. 

11.  Entitlement to service connection for memory loss.  


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1989 to 
March 1992.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.




REMAND

The veteran is incarcerated.

In an August 2006 letter, the veteran stated that he wanted 
to be represented by a veteran's service organization (VSO) 
- and, in particular, either The American Legion, the 
"American Veterans Committee," or AMVETS.  In October 2006, 
he submitted a VA Form 21-22 (Appointment of Veterans Service 
Organization as Claimant's Representative), designating the 
National Veterans Organization of America (NVOA) as his 
representative.  Also in October 2006, he stated that he had 
not received any assistance from a representative.  In the 
October 2008 VA Form 8 (Certification of Appeal), the RO 
noted that a representative from the NVOA was not available 
to assist the veteran with his claims.  There is no 
indication the RO apprised the veteran of this, that a 
representative from his chosen VSO was unavailable to help 
him with his claims.

The NVOA did not submit a completed Statement of Accredited 
Representation in Appealed Case (VA Form 646) prior to the RO 
certifying this case to the Board.  As the RO has indicated 
there is no NVOA representative available, the RO 
should inform the veteran of this and allow him an 
opportunity to select a new representative.  In the interest 
of due process and fairness, this must be done prior to 
appellate consideration of his claims, as he has expressly 
requested the assistance of a representative.  On remand, his 
representative should be given an opportunity to submit 
argument in support of his claims.  38 C.F.R. § 20.600 
(2008).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the downstream degree of disability and the 
effective date of an award.  The veteran has not received 
this required downstream notice and must before 
readjudicating his claims.  



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Notify the veteran that a NVOA 
representative is not available to assist 
him with his claims.  And if, as a 
consequence, he elects to designate a 
different VSO as his representative, give 
this new representative an opportunity to 
submit argument in support of the claims, 
such as in a VA Form 646 or equivalent.

2.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation of the information or 
evidence needed to establish a downstream 
disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007). 

3.  Then readjudicate the claims in light 
of any additional evidence.  If the 
claims are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




